Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1, 4-7. 11, 16, 19-21, and 31, drawn to an antiangiogenic agent comprising a vehicle having a plurality of nucleic acids associated therewith.**
Group II, claim 39, drawn to a method of preventing or treating an ophthalmic disease or disorder associated with ocular angiogenesis in a subject.
Group III, claims 47-49, 61-62, , drawn to a conjugate comprising (a) a nanoparticle having a plurality of nucleic acids associated with it; (b) at least one fluorophore moiety; and (c) at least one quencher moiety.
Group IV, claim 66, drawn to a method of measuring levels of at least one OAGF in an eye of a subject.
Group V, claims 68-69, drawn to a method of diagnosing at least one ophthalmic disease or disorder associated with increased level of at least one OAGF in a subject.
	**The examiner notes that claim 4 depends from cancelled claim 2.  As a claim cannot properly depend from a cancelled claim, it’s unclear what the scope of claim 4 is.  For the sake of restriction, the examiner has included claim 4 in Group I.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The common technical feature of the above groups is the antiangiogenic agent of claim 1.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.    Mohammed (ACS Applied Materials & Interfaces, 2012; IDS filed 12/27/2019) discloses a gold nanoparticle functionalized with a plurality of single stranded DNA oligonucleotides hybridized to a FITC-labeled VEGF aptamer, wherein the aptamer dissociates upon binding of VEGF to the aptamer (page 3008, paragraph 2.3 and Schemes 1-2).  The carrier strand comprises 11 bases complementary to the VEGF aptamer (Scheme 1, regions V1+V2).  This is an antiangiogenic agent comprising a vehicle having a plurality of nucleic acids associated therewith, each nucleic acid in said plurality of nucleic acids having a sequence comprising at least 9 nucleic acid basis hybridized to at least 9 nucleic acid bases of a complementary nucleic acid sequence comprised with a sequence of at least one ocular angiogenesis growth factor (OAGF) aptamer, wherein said hybridization dissociates upon binding of at least one ocular angiogenesis growth factor to said at least one aptamer.
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.  

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618          
                                                                                                                                                                                              August 22, 2022